Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean patent 101867483 (Gwak), Korean patent 101304128 (Kim), PCT publication 96/27422 (Buckley) or Kawada.
	The references each disclose a filter having a tank with a rotatable screen, inlet, and outlet, with a flow path for debris moving from the inlet to the outlet, with the inlet being perpendicular to the rotation axis of the screen, as claimed. Specifically, Gwak discloses a tank (10), rotating screen (30), inlet (13) and debris outlet (14). Kim discloses a tank (51), rotating screen (56), inlet (12) and debris outlet (59). Buckley discloses a tank (5,6,7,8), rotating screen (1), inlet (9) and debris outlet (10). Kawada discloses a tank (11), rotating screen (1), inlet (10) and debris outlet (9).
3.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion to position both internal blades to move upward along the height of the rotating screen and external blades to drive rotation of the screen in the devices of Gwak, Kim, Buckley or Kawada. Kwak discloses external blades (34) to drive the screen, but debris remain external to the screen. Kim (55) and Buckley (2) disclose internal blades to drive the screen, but again, debris remain external to the screen. Kawada discloses internal blades (7) which will move debris upward, but both the blades and the screen are driven by a common driving shaft (6). 
4.	Claims 1-16 and 20 are allowed.
	The recitation of a treatment apparatus and method comprising a tank with a rotatable screen having a through path with inlet and outlet ends such that debris move through the screen and external paddles that drive rotation of the screen by interacting with water that has been screened patentably distinguishes over the prior art of record. The closest prior art of record is considered to be Kamo, which discloses a treatment apparatus having a similar structure to that claimed, including external paddles (31). However, these paddles do not drive rotation of the screen, which is rotated by an external motor (5). Rather, the paddles are used to alternately pass into the filtered water and then form a suction force on the solids as the water is drained by the action of the screen rotation.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frykhult discloses a drum filter with external paddles which assist in separating a cloudy initial filtrate from a clear filtrate. Drum filters of general interest are exemplified by Courtemanche and Kluit.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778